         Case 1:20-cr-00212-PGG Document 25 Filed 07/13/20 Page 1 of 1




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

UNITED STATES OF AMERICA

            -against-
                                                              ORDER
MIGUEL AGUIRRE-MIRON,
                                                         20 CR. 212 (PGG)
                         Defendant.


PAUL G. GARDEPHE, U.S.D.J.:

              It is hereby ORDERED that sentencing of Defendant Aguirre-Miron, set for July

17, 2020 at 10:30 a.m., will now take place on July 22, 2020 at 12:00 p.m. The parties are

directed to dial (888) 363-4749 and to use access code 6212642. The press and public may

obtain access to the telephone conference by dialing the same number and using the same access

code.

Dated: New York, New York
       July 13, 2020
